466 U.S. 377 (1984)
BOARD OF EDUCATION OF PARIS UNION SCHOOL DISTRICT NO. 95 ET AL.
v.
VAIL
No. 83-87.
Supreme Court of United States.
Argued February 28, 1984
Decided April 23, 1984
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
Thomas R. Miller argued the cause and filed briefs for petitioners.
Marc J. Ansel argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE MARSHALL took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed for the American Association of University Professors by Ralph S. Brown, Lawrence White, Ann H. Franke, and Victor J. Stone; and for the National Education Association et al. by Michael H. Gottesman, Robert M. Weinberg, and Charles S. Sims.

Gwendolyn H. Gregory filed a brief for the National School Boards Association as amicus curiae.